 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AHKEEM DESHAVIER WILLIAMS,                         No. 1:19-cv-00856-DAD-SAB
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    ROBERT H. STOVER, et al.,                          THIS ACTION FOR FAILURE TO STATE A
                                                         CLAIM
15                       Defendants.
                                                         (Doc. No. 6)
16

17

18          Plaintiff Ahkeem Deshavier Williams is proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 18, 2019, the assigned magistrate judge issued findings and recommendations

22   recommending that this action be dismissed due to plaintiff’s failure to state a claim upon which

23   relief may be granted. (Doc. No. 6.) Specifically, the magistrate judge found that: (1) plaintiff’s

24   § 1983 claims against the public defenders who represented him in state court criminal

25   proceedings failed as a matter of law because they were not “act[ing] under color of state law”

26   when representing him; and (2) plaintiff’s § 1983 claims against a deputy district attorney who

27   participated in the prosecution of state criminal charges against plaintiff failed as a matter of law

28   because prosecutors are immune from liability under § 1983 when, as here, they are functioning
                                                        1
 1   in their official capacities. (Doc. No. 6 at 9–12.) Those findings and recommendations were

 2   served on plaintiff and contained notice that any objections thereto were to be filed within thirty

 3   (30) days after service. (Id. at 14.) Plaintiff timely filed objections on August 5, 2019. (Doc. No.

 4   7.)

 5           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 7   objections, the court finds the findings and recommendations to be supported by the record and

 8   by proper analysis. In his objections, plaintiff, in conclusory fashion, argues that he can allege

 9   § 1983 claims against his former public defenders or the prosecutor in his state court criminal

10   case. Plaintiff, however, does not meaningfully dispute the magistrate judge’s findings that

11   plaintiff, as a matter of law, is precluded from asserting cognizable § 1983 claims those named

12   defendants. Having found no basis upon which to question the magistrate judge’s legal analysis

13   in this regard, the court will adopt the findings and recommendations in full.1

14           Finally, on August 26, 2019, plaintiff filed a miscellaneous motion, wherein he appears to

15   ask the court to not communicate with him until after October 15, 2019. (See Doc. No. 8.) In this

16   regard, plaintiff states that he is commencing trial on September 30, 2019 and is under a great

17   deal of stress. The relief plaintiff seeks is unclear. Nevertheless, the court will deny plaintiff’s

18   request as having been rendered moot by the passage of time. The court notes, however, that, to

19   the extent that plaintiff was asking this court to stay its decision on whether to adopt the pending

20   findings and recommendations until after his state criminal case had concluded, such a request
21   would have been denied because, for the reasons discussed above, plaintiff’s § 1983 claims fail as

22   a matter of law and the outcome of his state criminal case would not change that conclusion.

23   /////

24   /////

25   1
       Plaintiff also lists “K. Vanbindsbergin,” a purported “Kings County Sheriff,” as a defendant in
26   this action. As pointed out in the pending findings and recommendations, however, plaintiff’s
     complaint alleges no facts with respect to this defendant nor is this defendant even mentioned in
27   the complaint. (Doc. No. 6 at 11.) The court will therefore adopt the magistrate judge’s
     recommendation to dismiss “K. Vanbindsbergin” from this action due to plaintiff’s failure to state
28   a claim against him.
                                                        2
 1        Accordingly,

 2        1.    The findings and recommendations issued on July 18, 2019 (Doc. No. 6) are

 3              adopted in full;

 4        2.    This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim

 5              upon which relief may be granted; and

 6        3.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   October 21, 2019
 9                                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
